Title: From John Adams to William Smith Shaw, 10 July 1808
From: Adams, John
To: Shaw, William Smith



Mr. Shaw
Quincy July 10. 1808

I request the favour of you to insert the foregoing Letter in the next Anthology. It is a material Document in the Life of Washington, as well as in mine and my Sons. As I was bitterly reproached for promoting my Son, though I never did promote him, but only removed him with the same Rank and Appointment from Lisbon to Berlin, Washingtons Letter ought to have been considered as a Justification of it, or at least an Apology for it, if I had really promoted him. I have never before made any Use of this Testimony, and probably it would have remained forever unknown had not my Son as well as myself been so cruelly used. But as Things are now circumstanced, I am determined it shall be published: and if you will not insert it I will send it to Ben Russell, and if he will not, to the Chronicle. The original Letter all in Washingtons own hand, may be seen when you please. affectionately yours,
J. Adams Enclosure


Dear Sir
Febry. 20. 1797

I thank you for giving me, the perusal of the inclosed.—The Sentiments do honour to the head and heart of the Writer; and if my Wishes would be of any avail, they should go to you with a strong hope, that you will not withold merited Promotion from Mr. J. Q. Adams, because he is your Son: for without intending to compliment, the father or the mother, or to censure any others, I give it as my decided opinion, that Mr. Adams, is the most valuable public Character We have abroad, and there remains no doubt in my mind that he will prove himself to be the ablest of all our diplomatic Corps. If he was now to be brought into that line, or into any other publick Walk, I could not, upon the principle, which has regulated my own conduct, disapprove of the caution, which is hinted at, in the letter. But he is already entered; the public, more and more as he is known, are appreciating his talents and worth, and his Country would sustain a loss, if these were to be checked, by over delicacy on your Part. With sincere esteem and affectionate regard, I am ever yours
Go. eorge Washington
